Citation Nr: 1631048	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  15-16 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an effective date earlier than December [redacted], 2002 for the grant of dependency and indemnity compensation (DIC). 

2.  Entitlement to increased DIC, to include whether the reduction of the appellant's DIC benefits based on a need for aid and attendance was proper.

3.  Entitlement to accrued benefits.  








REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from March 1961 to May 1980.  The appellant is his child.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from determinations issued by the Department of Veterans Affairs (VA) Pension Management Center (PMC).

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed and considered. 

The Board notes that the appellant has alleged that the PMC committed clear and unmistakable error (CUE) in its determinations that are on appeal.  See e.g., January 2014 appellant statement and notice of disagreement (arguing that there is CUE in the January 2014 administrative decision).  However, given that these issues are currently on appeal before the Board, the relevant PMC determinations are not final, and a motion for CUE, which can only apply to a prior final decision, is not ripe and therefore need not be referred to the Agency of Original Jurisdiction (AOJ) for consideration.  

The Board notes that the appellant was previously receiving death pension benefits See April 2011 rating decision.  In March 2012 and November 2012 administrative decisions, VA reduced the appellant's death pension benefits based on the appellant's incarceration and notified the appellant as to the same, and the appellant submitted timely notices of disagreement against these determinations.  During the pendency of the appeal pertaining to these reductions of death pension benefits, the appellant was granted entitlement to DIC.  See June 2013 rating decision (granting DIC and noting that DIC is a greater benefit than death pension, so DIC supersedes his prior claims pertaining to pension).  Given that the appellant's DIC benefits were also reduced due to the appellant's incarceration, the issue regarding the reduction of VA benefits due to incarceration is still on appeal and is before the Board at this time.  See June 2013 rating decision (showing that the appellant's DIC benefits were reduced due to incarceration).  

The Board notes that the criteria for determining whether a reduction in VA benefits due to incarceration is warranted are distinguishable from the criteria for determining whether the appellant is receiving the maximum DIC benefit available under law.  Further, the Board notes that the appeal stream regarding the reduction in VA benefits due to incarceration developed separately from the appeal stream regarding the appellant's claim for increased DIC benefits.  Adjudication on the merits of one of these matters will therefore not affect the adjudication on the merits of the other matter.  The appellant has perfected the appeal for entitlement to increased DIC benefits, and the Board is denying this appeal under law, as discussed below.  However, the AOJ has not yet submitted a statement of the case regarding the issue regarding reduction due to incarceration, as discussed in the remand below.  For these reasons, and for the sake of judicial efficiency, the Board concludes that it is proper to bifurcate the issue of entitlement to increased DIC benefits and the issue regarding the reduction of VA benefits due to incarceration.   The matter regarding the reduction due to incarceration is addressed in the remand below.  

During the appeal period for the issue regarding the reduction of DIC benefits due to incarceration, the appellant requested that VA apportion the difference in DIC benefits to his mother and his brother.  See e.g., July 2013 appellant statement; see generally 38 C.F.R. § 3.665 (pertaining notice as to the rights of dependents to an apportionment while the appellant is incarcerated).  The AOJ denied the claim for apportionment in a November 2013 administrative decision.  The appellant submitted a timely notice of disagreement against this decision in January 2014.  However, before the AOJ submitted a statement of the case as to this issue, the appellant withdrew this claim.  See November 26, 2014 Report of Telephone Contact (appellant stated that he no longer wishes to pursue an apportionment issue).  Therefore, this issue is not before the Board.  

The Board also notes that appellant requested to receive DIC and DEA benefits concurrently.  See e.g., July 2014 Report of General Information (appellant stated that he wants both DEA and DIC benefits at the same time).  The AOJ denied this request in a July 2014 administrative decision, and the appellant submitted a timely notice of disagreement in August 2014.  However, before the AOJ submitted a statement of the case as to this issue, the appellant withdrew this claim.  See November 26, 2014 Report of Telephone Contact (appellant stated that he no longer wishes to pursue DEA benefits).  Therefore, this issue is not before the Board.  

In the May 2015 Form 9, the appellant withdrew his prior requests for a Board hearing regarding the issues listed on the March 2015 statement of the case. 

Though the appellant limited his substantive appeal to the second of three issues listed on the March 2015 statement of the case and did not perfect the remaining appeals, the PMC issued a supplemental statement of the case in August 2015 that addressed all three issues listed in the March 2015 statement of the case.  Thus, VA has taken actions that have led the appellant to believe that the issues of whether entitlement to an effective date earlier than December [redacted], 2002 for the grant of DIC and of entitlement to accrued benefits are still on appeal.  Thus, these issues are before the Board at this time.  See Percy v. Shinseki, 23 Vet. App. 37, 46 (2009).

The matter regarding entitlement to VA benefits for birth defects and spina bifida was raised in a July 2013 appellant statement.  In October 2014, the appellant requested reconsideration of the AOJ's denial of entitlement to the same, and he attached a copy of an undated letter notifying him as to this denial.  Because the appellant requests reconsideration of an AOJ determination, the Board does not have jurisdiction over this matter and refers it to the AOJ for appropriate action.

The matter regarding entitlement to special apportionment of VA benefits which were allegedly due, but unpaid, to the Veteran has been raised by the appellant in July 2015 and August 2015 statements, but has not been fully addressed by the AOJ.  See August 2015 supplemental statement of the case (reflecting that the AOJ adjudicated the appellant's claim for apportionment of the Veteran's VA benefits, but not addressing whether apportionment of the Veteran's surviving spouse's grant of accrued benefits was warranted).  Thus, the Board does not have jurisdiction over this matter and refers it to the AOJ for appropriate action, to include consideration under the special procedural regulations pertaining to simultaneously contested claims.  

The matter regarding medical expense reimbursement has been raised by the appellant in an April 2012 statement, but has not been addressed by the AOJ.  The matters regarding full medical coverage and entitlement to burial benefits have been raised by the appellant in a March 2012 Form 9, but have not been addressed by the AOJ.  The matter regarding entitlement to concurrent death pension and DIC benefits was raised by the appellant in a July 2015 statement, but has not been addressed by the AOJ.  Thus, the Board does not have jurisdiction over these matters and refers them to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  The Veteran died in May 2002; the Veteran was a Vietnam Veteran who has been granted entitlement to service connection for CAD for retroactive benefits purposes based on presumed exposure to herbicides. 

2.  The appellant is the Veteran's child; the appellant turned 18 on December [redacted], 2002; and, VA has established that the appellant was rendered permanently incapable of self-support due to psychiatric disability prior to turning age 18.  

3.  VA paid additional DIC benefits to the Veteran's surviving spouse, C. J., for the appellant during the period when the appellant was below the age of 18.  

4.  In a March 2015 rating decision, VA reduced the appellant's DIC benefits; VA did not provide the appellant with notice of a proposal to reduce his DIC benefits and did provide the appellant an opportunity to submit evidence to show that his DIC benefits should continue at their present level; therefore, VA did not satisfy the procedural requirements for a reduction of the appellant's DIC benefits.  

5.  The appellant receives DIC benefits on the basis that monthly DIC benefits may being paid concurrently to the Veteran's surviving spouse and to the appellant based on his status as the Veteran's child who was rendered permanently incapable of self-support prior to age 18 and who has attained the age of 18.  

6.  The Veteran's surviving spouse, C. J., is alive and has been granted entitlement to accrued benefits, and as the Veteran's child, the appellant does not have priority over C. J. for entitlement to accrued benefits. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date prior December [redacted], 2002, for the grant of DIC have not been met.  38 U.S.C.A. §§ 1310, 1311, 1314, 5110 (West 2015); 38 C.F.R. §§ 3.57, 3.400, 3.816 (2015).

2.  The criteria for restoration of additional DIC benefits based on a need for regular aid and attendance have been met.  38 U.S.C.A. §§ 1311, 1314 (West 2015); 38 C.F.R. § 3.105 (2015).

3.  The criteria for increased DIC benefits beyond the amount provided under 38 U.S.C.A. § 1314(b) are not met.  38 U.S.C.A. §§ 1310, 1311, 1314 (West 2015); 38 C.F.R. § 3.57 (2015).

4.  The criteria for entitlement to accrued benefits have not been met.  38 U.S.C.A. § 5121 (West 2015); 38 C.F.R. § 3.1000 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Regarding the issues addressed in this decision, the pertinent facts are not in dispute, and the appellant's claims are being denied solely due to lack of entitlement under the law, as discussed below.  Therefore, there is no additional information or evidence that could be obtained to substantiate the claim, and the VCAA is not applicable.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001)).  

The Board acknowledges that in multiple statements in support of his claims, the appellant includes copies of or references provisions of VBA's Adjudication Procedure Manual (M21-1MR or the updated M21-1), which he contends support his claims.  See e.g., May 2015 appellant statements (attaching copies of provisions pertaining to matters such as DIC based on dependency); August 2015 appellant statements (attaching copies of provisions pertaining to matters such as TDIU and pension).  The U.S. Court of Appeals for Veterans Claims (Court) has held that procedural and evidentiary development provisions favorable to a claimant and contained outside the Code of Federal Regulations are binding on VA. See McCormick  v. Gober, 14 Vet. App. 39, 49 (2000); Patton v. West, 12 Vet. App. 272,  282 (1999).  The Board is granting entitlement to a restoration of his reduced DIC benefits, as discussed below, so any error as to this issue is harmless error.  On the other hand, the Veteran's other claims are being denied due to lack of entitlement under law and there is no further information or evidence that could possibly substantiate his claims.  The referenced VA Manual provisions do not provide controlling substantive law for entitlement to the claimed benefits and therefore do not provide information to help substantiate the appellant's claims.  

The Board acknowledges that the appellant submitted a copy of another Board decision to support his claims.  However, other Board decisions pertaining to cases other than this one are not precedential.  The Board must decide the claims in this case based on the specific evidence in this case.  

The Board acknowledges that the claim for entitlement to accrued benefits is a simultaneously contested claim, and therefore this case is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100-19 .102.  See also 38 C.F.R. §§ 20.500-20 .504, 20.713.  However, because the appellant's claim for entitlement to accrued benefits is being denied solely due to lack of entitlement under the law, and the facts are not in dispute, remanding the case to ensure compliance with these special notice provisions would not possibly result in the appellant providing new information to substantiate this claim.  As such, the Board concludes that remand of the case to ensure compliance with these special notice provisions is not warranted, and the Board's adjudication of the appellant's claim on the merits is not prejudicial to the appellant.  Further, this denial under the law of the appellant's claim for entitlement to accrued benefits is fully favorable for the contesting claimant, C. J., and does not affect C. J.'s claims.  Thus, it is not necessary to furnish to C. J. a copy of this decision to deny the appellant's claim for accrued benefits, and a separate written decision regarding the same is also not necessary.  See 38 C.F.R. § 19.8; see also BVA Directive 8430.  

DIC Benefits

The appellant contends that entitlement to an effective date prior to December [redacted], 2002 for the grant of DIC is warranted.  The appellant also contends that entitlement to increased DIC is warranted, including his contention that the reduction of his DIC benefits was improper.  

Earlier Effective Date for Grant of DIC

DIC is a monthly payment made by VA to a surviving spouse, "child," or parent because of a service-connected death occurring after December 31, 1956.  See 38 U.S.C.A. § 1310.  The definition of "child" includes an unmarried person who is the legitimate child of the Veteran and who, before reaching the age of 18 years, became permanently incapable of self-support.  38 C.F.R. § 3.57.  The monthly rate of DIC payable to a Veteran's surviving spouse is set forth in 38 U.S.C.A. § 1311(a).  Further, 38 U.S.C.A. § 1311(b) provides that if there is a surviving spouse with one or more children below the age of 18 of the deceased Veteran, DIC for the surviving spouse shall be increased for each such child.  

On the other hand, in cases where DIC is payable to a surviving spouse and there is a child (of such person's deceased spouse) who has attained the age of 18 and who, when prior to the age of 18, became permanently incapable of self-support, DIC shall be paid monthly to each such child, concurrently with the payment of DIC to the surviving spouse.  38 U.S.C.A. § 1314(b). 

Generally, the effective date of an evaluation and award of compensation will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  However, in cases such as this that involve presumptive service connection due to herbicide exposure, there is an exception to general rule for effective dates.  VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816(b) (providing that a Nehmer class member includes a surviving child of a deceased Vietnam Veteran who died from a presumptively service-connected disease due to herbicide exposure); 38 C.F.R. § 3.816(d)(4) (providing that the effective date for the grant of DIC for a Nehmer class member shall be determined in accordance with 38 C.F.R. § 3.114 (pertaining to effective dates based on changes in the law) and § 3.400 (providing general rules for effective dates of awards), in cases where the Nehmer class member was not denied DIC benefits between September 1985 and May 1989, and where the Nehmer class member's claim was not pending before VA on May 1989 or was received by VA between that date and the effective date of the legislation establishing a presumption of service connection for the covered herbicide disease [August 31, 2010 for CAD in this case]).   

Because the appellant did not submit his claim for VA death benefits until after August 31, 2010, the effective date rules under 38 C.F.R. § 3.114 and 38 C.F.R. § 3.400 control in this case.  Under 38 C.F.R. § 3.114, the effective date is the effective date of the liberalizing change in law.  Under 38 C.F.R. § 3.400(c)(4), DIC payments to a child will begin the first day of the month in which entitlement arose if the claim is received within 1 year after the date of entitlement; otherwise, date of receipt of claim.   

The Veteran died in May 2002.  In May 2003, the Veteran's surviving spouse, C. J., submitted an application for burial benefits.  On December 21, 2010, the appellant's mother telephoned VA and reported that the appellant is disabled for life due to psychiatric disability.  See December 21, 2010 Report of General Information.  The AOJ construed this report as an initial claim that was submitted on behalf of the appellant to establish the appellant as permanently incapable of self-support due to psychiatric disability prior to his 18th birthday ("helpless child" status) for purposes of entitlement to VA survivor's benefits, and the AOJ granted entitlement to the same.  See April 2011 rating decision.  In the April 2011 rating decision, the appellant was also granted death pension benefits based on this finding that he is a helpless child.  The appellant submitted a timely notice of disagreement against the April 2011 rating decision in August 2011.

During the appeal period, in a June 2013 rating decision, the AOJ granted the Veteran entitlement to service connection for CAD for retroactive benefits purposes, and the AOJ granted entitlement to service connection for the Veteran's cause of death.  Given this, the AOJ granted the appellant entitlement to DIC benefits based on his status as a helpless child, and these DIC benefits superseded the appellant's death pension benefits.  See June 2013 rating decision.  Pursuant to 38 C.F.R. § 3.114, the AOJ assigned an effective date for the grant of DIC benefits of August 31, 2010, which is the effective date of the liberalizing law that added CAD to the list of conditions presumptively associated with herbicide exposure.  See June 2013 rating decision.  The appellant submitted a timely notice of disagreement against the June 2013 rating decision and contended that an earlier effective date for the grant of DIC is warranted.  

Then, during the appeal period, the AOJ conducted a special review of the claims file pursuant to Nehmer and granted the appellant an earlier effective date of December [redacted], 2002, the date of the appellant's 18th birthday, for the grant of DIC benefits.  See January 2014 notice of determination.  Thus, prior to the appellant's 18th birthday, the Veteran's surviving spouse and the appellant's mother, C. J., received additional DIC benefits based on a dependent child who is below the of 18.  When the appellant turned 18, C. J.'s DIC award was decreased and the appellant began receiving DIC benefits in the amount provided under 38 U.S.C.A. § 1314(b).  See January 2014 Award Prints for the appellant and for C. J.  The appellant argues that an earlier effective date of November 30, 1998 for his grant of entitlement to DIC benefits is warranted.  See e.g., October 2013 appellant statement.  

The Board concludes that December [redacted], 2002 is the earliest possible effective date for the grant of DIC benefits for the appellant.  Because the appellant did not submit his claim for DIC benefits until December 2010, the earliest possible effective date under 38 C.F.R. § 3.114 or § 3.400 would be August 31, 2010, the effective date of the liberalizing change in law.  Nevertheless, the AOJ assigned an effective date of December [redacted], 2002, which was the date entitlement to DIC benefits arose under 38 U.S.C.A. § 1314(b).  The Board may not assign a later effective date, thereby reducing the appellant's benefits, on de novo adjudication.  For these reasons, the Board concludes that an effective date earlier than December [redacted], 2002 for the appellant's grant of DIC benefits is not warranted under the law. 

The Board acknowledges the appellant's contention that because he was rendered incapable of self-support prior to the age of 18, DIC benefits payments paid prior to the age of 18 is warranted.  However, the criteria for basic eligibility for DIC benefits are distinguishable from the criteria upon which an effective date for the grant of DIC benefits is based.  To put another way, because VA concluded that the appellant was rendered incapable of self-support prior to the age of 18, the appellant meets the definition of "child" for purposes of determining basic eligibility for DIC benefits.  However, the Veteran's surviving spouse and the appellant's mother, C. J., received additional DIC benefits prior to the appellant's 18th birthday based on the appellant's status as a dependent child.   VA law does not provide for DIC benefits to be concurrently paid directly to a child or directly to a helpless child who has not yet attained the age of 18 when the surviving spouse is receiving  DIC benefits for that child pursuant to 38 U.S.C.A. § 1311(b).  Therefore, an effective date prior to December [redacted], 2002 is not warranted based on this contention.  

The Board also acknowledges the appellant's argument that because VA granted the Veteran entitlement to service connection for CAD for retroactive benefits purposes, effective from November 30, 1998, an effective date of November 30, 1998 for the appellant's grant of entitlement to DIC benefits is also warranted.  See e.g., October 2013 appellant statement.  However, the criteria for the assignment of an effective date for DIC benefits for the Veteran's survivors are distinguishable from the criteria for the assignment of an effective date for service connection for a Veteran.  For the above discussed reasons, entitlement to an earlier effective date for the grant of DIC benefits is not warranted under the law.  

The Board is bound by the law and is without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Because the earliest possible effective date for the appellant's grant of DIC benefits is the date he turned 18, the date entitlement arose, the currently assigned effective date of December [redacted], 2002 is confirmed, and an earlier effective date must be denied under the law. 

Increased DIC

The appellant contends that increased DIC is warranted.  The appellant also contends that the reduction in his DIC benefits was improper.  

Here, the appellant was granted entitlement to DIC benefits in a June 2013 rating decision.  The appellant submitted a timely notice of disagreement against the June 2013 rating decision; he disagreed with the amount of DIC he was granted and contended that increased DIC is warranted.  See e.g., August 2013 appellant statement.  

The record shows that in addition to the amount of DIC available to the appellant under 38 U.S.C.A. § 1314(b), the appellant was also granted an increase in his DIC monthly payment amount based on a need for regular aid and attendance of another person, and this additional grant of DIC was effective on September 1, 2010.  See June 2013 rating decision (granting the appellant entitlement to DIC benefits); December 2013 VETSNET Award Print (reflecting that the monthly payment of amount for the appellant's award of DIC included an additional benefit for aid and attendance); see also January 2014 Award Print.  

During the appeal period for increased DIC Benefits, in a March 2015 rating decision, the AOJ found that the appellant's monthly payment included an additional $286 benefit for aid and attendance that is available to a surviving spouse but is not available to the Veteran's child.  See generally 38 U.S.C.A. § 1311(c) (providing that the monthly rate of DIC payable to a surviving spouse shall be increased if the spouse is in need of regular aid and attendance of another person).  The AOJ found that this grant of an additional benefit for aid and attendance to the appellant was clear and unmistakable error and reduced the appellant's award accordingly.  See March 2015 rating decision; March 2015 statement of the case.  

The Board acknowledges that VA law does not provide additional DIC benefits based on the need for aid and attendance for the Veteran's child who has attained the age of 18 and who was rendered incapable of self-support prior to age 18.  See generally 38 U.S.C.A. § 1314(b).  However, because the procedural requirements under 38 C.F.R. § 3.105 were not satisfied, the reduction in DIC benefits is void ab initio.  Specifically, under 38 C.F.R. § 3.105(h) (which pertains to other reductions/ discontinuances not otherwise addressed in § 3.105(d), (e), (f), or (g)),  where a reduction or discontinuance of benefits is warranted by reason of information concerning status, a proposal for the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his latest address of record of the contemplated action and furnished details reasons therefor, and will be given 60 days for the presentation of additional evidence to show that the benefits should be continued at their present level.  See 38 C.F.R. § 3.105(h).  There is no indication in the record that the appellant was provided notice of any proposal for the reduction in DIC benefits, and the appellant was provided no opportunity to present additional evidence to show that his DIC benefits should be continued at their present level.  Therefore, the Board concludes that the reduction in the appellant's DIC benefits was improper, and the additional DIC benefit that was added based on the need for regular aid and attendance is restored.  

On the other hand, entitlement to further additional DIC benefits beyond the amount provided under 38 U.S.C.A. § 1314(b) is not warranted under law.  The Board acknowledges the appellant's argument that 38 U.S.C.A. § 1314(a) applies in his case.  See e.g., February 2014 appellant statement (arguing that "supplemental DIC" for being a helpless child is warranted).  However, 38 U.S.C.A. § 1314(a) applies in cases where DIC is not being paid monthly to the surviving spouse, which is not the case here.  Because the Veteran's surviving spouse in this case receives DIC benefits, 38 U.S.C.A. § 1314(b) applies, and increased DIC benefits is not warranted on this basis. 

The Board also acknowledges the appellant's contentions based on equity that he is entitled to increased DIC benefits because his disability is severe and because he is unable to support himself financially.  See e.g., September 2011 appellant statements.  The Board also acknowledges the appellant's contentions that he is entitled to increased DIC benefits based on the Veteran's nature of service.  See e.g., August 2013 appellant statement (contending that increased DIC is warranted because his father received decorations for his service); November 2013 appellant statements (contending that additional DIC benefits are warranted for the Veteran's alleged service in combat; contending that his DIC benefits should be increased to include "concurrent retirement and disability benefits" and "combat-related special compensation).  However, for the reasons discussed above, the appellant is currently receiving the maximum amount of DIC benefits available to him under VA law.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Therefore, entitlement to increased DIC benefits must be denied under the law. 

The Board notes that the issue of whether an earlier effective date for the grant of service connection for CAD for retroactive benefits purposes is discussed in a separate decision simultaneously issued herewith under a different docket number with a different appellant.  Because an earlier effective date for the same is denied under law in that separate decision, the appellant's claim for increased DIC is unaffected by that separate decision.  

Accrued Benefits

The appellant argues that he is entitled to accrued benefits.  Accrued benefits, which are VA benefits to which the Veteran was entitled at his death under existing ratings or decisions, or those based on evidence in the file on the date of the Veteran's death, and which are due and unpaid on his death, are payable to the living person first listed as follows, in relevant part: the Veteran's surviving spouse; or, the Veteran's children (in equal shares).  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000. 

The Board acknowledges the appellant's contentions that there were pending claims for increased compensation for service-connected disabilities that had been raised or submitted by the Veteran but that have not yet been paid.  See e.g., June 2013 notice of disagreement (arguing that accrued benefits for gastric carcinoma are warranted); August 2013 appellant statements (arguing that accrued benefits for posttraumatic stress disorder, traumatic brain injury, undiagnosed illness due to service in the Persian Gulf, and prisoner of war status are warranted); August 2013 appellant statements (arguing that accrued benefits for radiation exposure, disability severance pay, separation incentive pay, "SSB," and "VSI" are warranted); November 2013 appellant statement (arguing that a claim for a total disability rating based on individual unemployability (TDIU) was pending at the time of the Veteran's death).  The Board also acknowledges that the appellant has alleged that the September 1999 rating decision, in which the AOJ denied the Veteran's claim for a left eye disability prior to his death, was clear and mistakable error (CUE).  See e.g., March 2015 Report of General Information and appellant statement (requesting to "reopen" the Veteran's left eye disability claim and arguing that the September 1999 was clearly and unmistakably erroneous).  

The appellant is not the Veteran, and the Veteran is deceased; therefore, the appellant may not submit a claim on behalf of the Veteran.  Further, there was no pending claim for CUE submitted by the Veteran that was pending at the time of the Veteran's death, and the appellant may not collaterally attack the September 1999 rating decision on behalf of the Veteran.  Under Rusick v. Gibson, 760 F.3d 1342 (2014), if the Veteran did not have a claim for CUE pending at the date of his death, as in this case, then the Veteran's survivors cannot use a motion for CUE to collaterally attack a final decision made prior to the Veteran's death for purposes of receiving accrued benefits.  

However, regardless of whether there were other pending claims or appeals for VA benefits at the time of the Veteran's death, and regardless of whether there was CUE in the September 1999 rating decision, VA law provides that entitlement to accrued benefits are not available to the Veteran's child when the Veteran's surviving spouse is living.  In this case, the Veteran's surviving spouse, C. J., is living and has been granted entitlement to accrued benefits.  See e.g., June 2013 rating decision.  The appellant is the Veteran's child, and therefore does not have priority over C. J. for entitlement to accrued benefits.  Therefore, the appellant's claim for entitlement to accrued benefits must be denied under law.  

The Board is bound by the law and is without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Because the Veteran's surviving spouse is alive and is first in line for entitlement to accrued benefits, entitlement to accrued benefits must be denied based on the law.


ORDER

Entitlement to an effective date earlier than December [redacted], 2002 for the grant of DIC is denied. 

The reduction in the appellant's DIC benefits based on a need for regular aid and attendance was improper, and entitlement to restoration of this additional DIC benefit is granted, subject to the law and regulations governing the payment of VA compensation benefits.

Entitlement to increased DIC benefits beyond the amount provided under 38 U.S.C.A. § 1314(b) is denied.  

Entitlement to accrued benefits is denied.



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


